Citation Nr: 1122738	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-34 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1971 to December 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2003 RO rating decision denied a claim of entitlement to service connection for PTSD on the basis that stressors supporting a PTSD diagnosis were not corroborated.

2.  Evidence of record since the September 2003 rating decision is new and material as it includes additional details of purported military stressors and a discharge upgrade due to these stressors which, if presumed true, provides a potentially new evidentiary basis to corroborate the PTSD stressors.


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the September 2003 rating decision denying a claim of entitlement to service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2003 rating decision, the RO denied service connection for PTSD as there was no evidence of record demonstrating a verified stressor.  The Veteran was provided notice of this decision later that same month; however, he did not file an appeal and the decision became final.  See 38 C.F.R. § 7105(c); 38 C.F.R. § 20.1103.  

In March 2006, the Veteran submitted a claim to reopen; such request was denied by the RO in a September 2006 rating decision that is the subject of the present appeal.  In a June 2008 supplemental statement of the case, the RO appears to have reopened the claim as the claim was adjudicated on the merits with consideration of the benefit of the doubt rule.  The Board is required to address the issue of reopening despite the RO's denial of entitlement to service connection on the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996).

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.   

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

As previously noted, the Veteran's claim of service connection for PTSD was initially denied in September 2003.  The evidence associated with the claims file at that time included service treatment records (STRs), service personnel records, a January 1973 family member statement, a January 1973 medical statement, VA outpatient treatment records from February 2003 through September 2003, the Veteran's stressor statement dated in November 2002, and a letter from the Director of the Center for Unit Records and Research (CURR) dated in June 2003.  

In pertinent part, the Veteran's SPRs reflected that he was given a dishonorable discharge due to multiple offenses, including acts of dishonesty.  The Veteran himself requested a discharge for the Good of the Service, based upon his misconduct background and to help care for his father.  At the time of separation, he reported having frequent trouble sleeping secondary to excessive worry and nervousness "over personal problems and AF job."  However, psychiatric examination was normal.

Postservice, a January 1973 letter from the Veteran's mother observed behavior changes in the Veteran since his return from service.  He had required psychiatric treatment.  Statements from Questa Health Clinic reflect that the Veteran had been committed to the state psychiatric hospital in February 1972 based upon a diagnosis of psychopathic personality.  VA clinical records first reflected a diagnosis of PTSD many years after service.

With respect to stressors, the Veteran claimed seeing dead bodies on their return from Vietnam when he processed incoming cargo at McCord Air Force Base, Washington between July and October 1971.  He further reported performing color guard duties at funerals.  He alleged that his witnessing of these bodies and deaths reminded him of the death of his friend being killed in action in June of 1970.  He claimed that he started having nightmares and resorted to drinking due to these stressors during service, but that his commanding officer threatened to send him to Vietnam if he complained of performing these duties.  Other than the Veteran's allegations, these claimed stressors were not verified.

Evidence added to the record since the time of the last final denial in September 2003 includes multiple stressor statements from the Veteran dated in May 2006 through September 2006, statements from the Veteran's family members, an informal conference with the decision review officer dated in May 2008, a response from Public Affairs 62 CS/SCSR McChord AFB WA, a letter from L.A. Ph.D. dated in May 2008, and VA outpatient treatment records dated from July 2007 to March 2008.  

The Veteran's multiple stressor statements dated in May 2006 through September 2006 essentially reiterate those allegations considered by the RO in September 2003.  However, the Veteran has reported more specific details as to dates of events and the individuals involved.  Furthermore, the Veteran has now alleged that these stressors were reported to the U.S. Army Discharge Review Board (ADRB) many years ago, which resulted in an upgrade of his discharge from dishonorable to under honorable conditions based upon these purported stressors.  A statement from the Veteran's mother indicates that an attorney was hired to assist in the upgrade proceedings.

The Board finds the Veteran's allegations, if presumed true and combined with VA assistance in obtaining the ADRB records, constitutes new and material evidence sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The claim, therefore, is reopened.  To this extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for PTSD is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran has clearly filed a claim of entitlement to service connection for PTSD.  In support of his claim, he has reported the onset of psychiatric symptoms in service with family member statements reporting him as being confused and a changed person since service.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court defined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service connect.

In the Appellant's Brief dated April 2011, the Veteran's representative argued that the claim on appeal includes the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board agrees.  As it would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO, the Board remands the claim for further RO review and adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

On remand, the Board notes that the Veteran alleges that the U.S. ADRB upgraded his initial character of discharge from dishonorable to under honorable conditions based upon acceptance of his claimed PTSD stressors.  This potentially relevant information is not associated with the claims folder.  The case, therefore, is also remanded to obtain potential relevant federal records.

Finally, the Board notes that the Veteran's representative has argued for application of the revisions to 38 C.F.R. § 3.304(f), which provide relaxed evidentiary standards when a stressor claimed by the Veteran is related to his/her "fear of hostile military or terrorist activity."  As will be more fully addressed in a full Board decision (if necessary), the Board finds that the Veteran's fear of being sent to a war zone (Vietnam) if he did not fulfill his claimed body bag duties (which to date has not been proven) does not come within the intended definition of "fear of hostile military or terrorist activity."  Thus, the Board declines to develop this case pursuant to the criteria of 38 C.F.R. § 3.304(f)(3) as it does not apply to the facts of this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD).

2.  Associate with the claims folder complete VA clinical records since March 2008.

3.  Associate with the claims folder all documents pertaining to the ADRB determination which upgraded the Veteran's character of discharge from dishonorable to under honorable conditions.  

4.  Thereafter, after conducting any further necessary developmental or adjudicatory actions, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


